DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 28, 2022 has been entered.
 
Status of Claims
	Claims 1, 3-10, 12-14, 17-19, 21-23, 25-28, 30, and 32-36 are currently pending and under examination on the merits in the instant application.

Response to Arguments
Applicant’s arguments filed on July 28, 2022 have been considered but are moot because the arguments do not pertain to the new grounds of rejection set forth in the instant Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/531,760, PCT/US2018/041840, and 16/630,068, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The instant application is a continuation-in-part of the ‘068 application. It is noted that the disclosure of the aforementioned prior-filed applications does not describe/enable the instantly claimed method of using an agent that increases/upregulates miR-455-3p, wherein the agent provides AD treatment effects in a subject. It is noted that the prior-filed application at best provides support/enablement for an AD diagnosis method based on an increased expression level of serum miR-455-3p. 
Accordingly, claims 1, 3-10, 12-14, 17-19, 21-23, 25-28, 30, and 32-36 are not entitled to the benefit of the prior-filed applications thus, the effective filing date for the instant claims will be the instant application filing date, which is May 3, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10, 14, 17-19, 21, and 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 and 25-27 recite the limitation "wherein the step of assessing" in line 1.  There is insufficient antecedent basis for this limitation in the claims because claims 5 and 22 do not recite a step of “assessing”. 
Claims 10 and 28 recite “wherein obtaining a dataset”. There is insufficient antecedent basis for this limitation in the claims because claims 5 and 22 do not recite “obtaining a dataset”. 
Claims 14, 17-19, and 21 recite a method of treating “synaptic damage in AD progression in neuronal cells suspected of having Alzheimer’s disease (AD)”. It is unclear how “neuronal cells” can have AD. For examination purpose, the limitation will be interpreted as “neuronal cells in a subject”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12-14, 17-19, 21-23, 25-28, 30, and 32-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of treating an Alzheimer’s disease (AD) subject in need of treatment of AB-induced neuronal toxicity, mutant APP processing, and synaptic damage in AD progression comprising providing an agent that increases miR-455-3p in the subject, wherein the subject is identified for the treatment by detecting “the increase in miR-455-3p in peripheral circulation” or “an increase in a miR-455-3p in the blood, serum, cerebrospinal fluid, or plasma sample” by “a greater than 20-fold increase”, further comprising detecting “up-regulated” miR-3613-3p and miR-4668-5p, and “down-regulated” miR-320d-2, miR-378h, miR-3921, miR-6805-5p, miR-92a-3p, and miR-3613-5p. 
	The specification expressly discloses, “The expression of miR-455-3p was the most significantly higher in both the AD serum and AD postmortem brains suggesting that it might be implicated in AD detection and pathogenesis.” (emphasis added). See paragraph 0060. The specification also discloses, “Since miR-455-3p showed promising results in terms of its expression in AD serum samples and AD postmortem brains, miR-455-3p expression was also studied in the cortical tissues from an APP transgenic mouse model of AD (Tg2576 line)…A high level of mmu-miR-455-3p expression in the APP mice confirmed a possible role in A-mediated AD pathogenesis.” (emphasis added). See paragraph 0062. As such, the instant specification does indeed suggest that miR-455-3p that is significantly and highly overexpressed in actual AD patients and AD animal models contributes to and plays a role in “AD pathogenesis”, which would thus at best insinuate that an agent that decreases the overexpressed miR-455-3p in AD patients may potentially provide treatment. In fact, use of an inhibitor of an overexpressed miRNA in a disease was the conventional, art-recognized approach in the relevant art. See for instance Krichevsky (US 2016/0272968 A1) demonstrating that miR-26a and miR-26b are upregulated in the brain samples of Alzheimer’s disease (AD) patients by at least 2-fold and that “neuroprotective effects were observed in neurons treated with anti-miR-26b”, whereas “overexpression of miR-26 led to enhanced neuronal apoptosis” (emphasis added). See Figures 1B-1C and 9; paragraph 0226. Hence, Krichevsky claims a method of treating AD in a subject “comprising administering to the subject a therapeutically effective amount of one or more inhibitory nucleic acids targeting microRNA-26a, miRNA-26b, or both miRNA-26a and 26b.” (emphasis added). See claims 1 and 23. Similarly, Singer et al. (US 2017/0088837 A1) teach a method of treating muscular dystrophy in a subject by administering “an agent capable of decreasing miR-124 expression”, which is upregulated in muscular dystrophy by at least 2-fold, or by administering an agent that “increases the activity or expression of an miRNA, such as miRNA-29”, which is downregulated in muscular dystrophy subjects by at least 2-fold. See Figures 1B-1G; paragraphs 0045, 0056-0057; claims 1, 5-8, 12-15. Taken together, both the instant specification and the relevant prior art do teach that an overexpressed miRNA in a disease is deemed pathogenic, not therapeutic, thus a potential therapy for the disease comprises administration of an agent that decreases the overexpressed miRNA. 
	Further, the instant specification does not provide any adequate, sufficient structure-function correlation for the claimed miR-455-3p mimic or an agent that increases miR-455-3p in treating the instantly recited pathological processes in an AD patient. Instead, the instant specification at best provides a mere future plan that would make it “possible to study” the role of miR-455-3p “during disease progression of AD” by utilizing APP transgenic mice overexpressing miR-455-3p and knockout mice lacking miR-455-3p. See paragraph 0072 disclosing the following: “Using overexpression and/or knockouts of miR455-3p in APP transgenic and knockout mice it is possible to study the molecular features of miR455-3p during disease progression of AD.” (emphasis added). 
 “A ‘
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
mere
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 wish or plan’ for obtaining the claimed invention is not adequate written description
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
.” Centocor Ortho Biotech, Inc. v. Abbott Labs, 636 F.3d 1341, 1348, 97 USPQ2d 1870 (Fed. Cir. 2011).	 
Note that the instantly claimed active treatment method step of administering a miR-455-3p mimic or overexpressing miR-455-3p, which is already significantly overexpressed in AD subjects thus was expressly implicated in “AD pathogenesis” as disclosed in the instant specification, is completely opposite of and contradicts the conventional therapeutic approach recognized in the relevant art as explained above. That is, the instantly claimed active treatment method step was unconventional and counterintuitive in view of the relevant prior art and as such, the instant specification must provide adequate written description in sufficient detail (e.g., reduction to actual practice; disclosure of structure-function correlation) pertaining to the required cause-and-effect such that overexpressing miR-455-3p in an AD subject results in the treatment of the subject, which is not described in the instant specification. See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
In the remarks filed on July 28, 2022, applicant states that “the increase in circulatory miR-455-3p may be a defense mechanism to protect neuronal cells”. In response, it is noted that academic theories are not sufficient to comply with the written description requirement as they do not reasonably convey that the instant co-inventors had possession of “the complete and final invention with all its claimed limitations” with “successful conclusion” such that an agent that overexpresses miR-455-3p in a subject who already has a significantly increased expression level of miR-455-3p results in AD treatment. 
“Patents are not awarded for academic theories, no matter how groundbreaking or necessary to the later patentable inventions of others. “[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.” Id. at 930 n.10 (quoting Brenner, 383 U.S. at 536). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of “invention” – that is, conceive of the complete and final invention with all its claimed limitations – and disclose the fruits of that effort to the public.” (emphasis added). Ariad Pharmacetuicals Inc. v. Eli Lilly & Co., 598 F3d 1336, 1173-1174, 94 USPQ2d 1161 (Fed. Cir. 2010). 
In addition, the in vitro neuroblastoma cell line example disclosed in the instant application cannot represent the in vivo, physiological effects of miR-455-3p mimic in a subject having AD, because neuroblastoma cells in vitro do not represent the claimed “subject” who is “in need of therapy for mutant amyloid precursor protein (APP)” or is “in need of treatment for an A-induced toxicity”, or is having “AD progression”, wherein “the subject is identified at least 0.1, 0.9, 2.0, 3.5, or greater than 3.5 years prior to reaching clinical disease classification”. Further, decreasing apoptosis in cancer cell line (neuroblastoma) is not a claimed method in the instant case thus does not represent the instantly claimed methods. Hence, the in vitro cell line experimental results pertaining to use of miR-455-3p mimic cannot adequately support the instantly claimed methods drawn to treating/preventing AD in a subject. 
Claims 5-10 and 12-13 recite “presence” in miR-455-3p in peripheral circulation “wherein compared to a healthy control” identifies the subject in need of treatment for the A-induced toxicity. The instant specification does not describe that miR-455-3p in peripheral circulation in “a healthy control” is absent, whereas miR-455-3p in peripheral circulation in the subject being treated is present. 
Now, claims 8-10, 12-13, 18-19, 21, and 26-27 further recite additional diagnostic method steps such as detecting “up-regulated” miR-3613-3p and miR-4668-5p, and “down-regulated” miR-320d-2, miR-378h, miR-3921, miR-6805-5p, miR-92a-3p, and miR-3613-5p. The additional detection methods which are not adequately supported to clinically and correctly identify subjects in need of treatment for the A-induced toxicity or mutant APP or AD progression as evidenced by the relevant art’s disclosure co-authored by the instant co-inventors. See for instance Kumar et al. (Human Molecular Genetics, 2017, 26:3808-3822, applicant’s citation), who expressly reported that initial microarray analysis identified upregulation of miR-455-3p, miR-4668-5p, miR-3613-3p, and miR-4674 and downregulation of miR-6772l however, qRT-PCR validation analysis “showed significant upregulation of only miR-455-3p (P=0.007) and miR-4668-5p (P=0.016) in AD patients compared with healthy controls.” Kumar further reportred that ROC curve analysis “revealed a significant area under curve (AUC) value only for miR-455-3p in the serum (AUROC=0.79; P=0.015) and brains (AUROC=0.86; P=0.016) of AD patients.” (emphasis added). See abstract. Even better, Kumar et al. (Journal of Alzheimer’s Disease, 2019, 72:S117-S130, of record) reported, “Careful validation analysis verified only miR-455-3p…miR-455-3p validation analysis on different AD sources together with ROC curve analysis confirm that it could be a potential peripheral biomarker for AD and capable of discriminating persons with and without AD.” (emphasis added). See page S125. Taken together, the instantly claimed additional miRNA biomarkers are not adequately described to be clinically relevant/validated for identifying the instantly claimed patient population. 
	In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the subject matter claimed in claims 1, 3-10, 12-14, 17-19, 21-23, 25-28, 30, and 32-36 as of the filing date of the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 10, 12, 14, 17, 21-23, 25, 28, 30, and 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (Life Sciences, 2019, 235:116819).
Note that the effective filing date for the instant claims is May 3, 2020 since the instant claims are not entitled to the earlier filing dates as explained above.
Guo teaches that “a history of TBI with reported loss of consciousness was found to be a risk factor for earlier AD onset” and that “the levels of miR-455-3p in the hippocampus” in “the TBI mice” are decreased. Guo demonstrates that cinnamic acid (CNA) that upregulates/enhances miR-455-3p expression level attenuates brain damage effects (e.g., memory deficit, synaptic loss) in mice having traumatic brain injury (TBI), wherein it was reported in the art that “CNA application remarkably reduced the A plaque burden in the cortex and improved memory in AD (5XFAD) mice.” (emphasis added). See pages 1 and 4-5. 
Guo teaches that “CNA could inhibit HDAC2 levels by enhancing the expression of miR-455-3p”, wherein “elevated HDAC2 levels can be found in both AD patient brains and in multiple lines of AD mouse models”, wherein “the application of HDAC inhibitors or knockdown by shRNA could effectively restore impaired cognitive function.” (emphasis added). See page 5.
Guo further reports that the “neuroprotective effect of CNA has been widely recognized in many previous reports” and that “HDAC2 inhibition might mediate the neuroprotective effect of CNA”. (emphasis added). See page 5.
In view of the foregoing, Guo teaches a method of protecting neuronal cells, reducing A plaque burden/synaptic loss, improving memory, and restoring impaired cognitive function in a subject having AD comprising administering cinnamic acid (CNA) that upregulates/enhances miR-455-3p expression in the subject, thereby anticipating claims 1, 3, 14, and 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 10, 12, 14, 17, 21-23, 25, 28, 30, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Life Sciences, 2019, 235:116819) in view of Kumar et al. (Human Molecular Genetics, 2017, 26:3808-3822, applicant’s citation), Juo et al. (US 2014/0294943 A1), and Nivsarkar et al. (Pharmacological Reports, 2008, 60:692-698).  
Note that the effective filing date for the instant claims is May 3, 2020 since the instant claims are not entitled to the earlier filing dates as explained above.
Guo teaches that “a history of TBI with reported loss of consciousness was found to be a risk factor for earlier AD onset” and that “the levels of miR-455-3p in the hippocampus” in “the TBI mice” are decreased. Guo demonstrates that cinnamic acid (CNA) that upregulates/enhances miR-455-3p expression level attenuates brain damage effects (e.g., memory deficit, synaptic loss) in mice having traumatic brain injury (TBI), wherein it was reported in the art that “CNA application remarkably reduced the A plaque burden in the cortex and improved memory in AD (5XFAD) mice.” (emphasis added). See pages 1 and 4-5. 
Guo teaches that “CNA could inhibit HDAC2 levels by enhancing the expression of miR-455-3p”, wherein “elevated HDAC2 levels can be found in both AD patient brains and in multiple lines of AD mouse models”, wherein “the application of HDAC inhibitors or knockdown by shRNA could effectively restore impaired cognitive function.” (emphasis added). See page 5.
Guo further reports that the “neuroprotective effect of CNA has been widely recognized in many previous reports” and that “HDAC2 inhibition might mediate the neuroprotective effect of CNA”. (emphasis added). See page 5.
Guo does not teach using an increased serum miR-455-3p expression level as AD biomarker, nor does Guo teach using a synthetic miRNA/vector encoding miRNA for “enhancing the expression of miR-455-3p”.
Kumar teaches that an increased expression level of serum miR-455-3p by qRT-PCR analysis is indicative of Alzheimer’s disease (AD), thereby “suggesting a potential role for miR-455-3p as a peripheral biomarker” for AD. See pages 3808-3818.
Juo teaches that an agent that overexpresses a miRNA can be designed as a synthetic “microRNA mimic” carried by nanoparticles or can be produced using an expression vector, wherein the agent can be administered to an AD subject in need of neuroprotection. See paragraphs 0031, 0039, 0049, 0054-0055; claims 1, 8-11, 20.
Nivsarkar teaches that cyclooxygenase-2 (COX2) inhibitors are capable of “reducing AD-related oxidative stress” thus COX2 inhibitors can be used “in AD management”. See page 697.
It would have been obvious to one of ordinary skill in the art before the effective filing date to replace Guo’s cinnamic acid (CNA) with a synthetic miR-455-3p mimic or a vector expressing miR-455-3p and to administer the mimic/vector to an AD subject who is identified to have AD by detecting an increased expression level of serum miR-455-3p by qRT-PCR. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to replicate CNA’s function of “enhancing the expression of miR-455-3p” with the resultant therapeutic effects of protecting neuronal cells, reducing A plaque burden/synaptic loss, improving memory, and restoring impaired cognitive function in a more direct manner by utilizing a miR-455-3p mimic or a vector that produces the mimic for “enhancing the expression of miR-455-3p” in a subject identified to have AD based on the art-recognized AD diagnostic method provided by Kumar, because use of a synthetic miRNA mimic encapsulated in nanoparticles or an expression vector that produces miRNA was an art-recognized methodology for enhancing expression of a therapeutic miRNA for the purpose of providing neuroprotection and treating AD as evidenced by Juo. One of ordinary skill in the art would also have been motivated to further administer a COX2 inhibitor to the AD patient so as to provide a greater treatment effect because COX2 inhibitors were taught to reduce “AD-related oxidative stress” thus suggested to be useful “in AD management” as taught by Nivsarkar, and because administration of two therapeutic agents, instead of one, would have been reasonably predicted to provide an additive or greater treatment effect.
In view of the foregoing, claims 1, 3-5, 7, 10, 12, 14, 17, 21-23, 25, 28, 30, and 32-36 taken as a whole would have been prima facie obvious before the filing date of the instant application. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635